     Case 1:15-cv-09300-LGS Document 642 Filed 09/09/20 Page 1 of 2

                                ALIOTO LAW FIRM                       Application GRANTED. Plaintiffs may
                                     _________________
                                                                      file the letter in response to
                                  ONE SANSOME STREET                  Defendants' September 2, 2020, letter
                                      35TH FLOOR                      motion (Dkt. No. 636), under seal and
                            SAN FRANCISCO, CALIFORNIA 94104           in redacted form.
                                    ______________
                                                                      Pursuant to Individual Rule D.3,
                                TELEPHONE (415) 434-8900
                                FACSIMILE (415) 434-9200              Defendants shall file any letter in
                                                                      support of Plaintiffs' motion to file in
                                     September 4, 2020                redacted form by September 11, 2020.

The Honorable Lorna G. Schofield                    Filed via ECF     Date: September 9, 2020
United States District Judge                                                New York, New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     Nypl, et al. v. JPMorgan Chase & Co, et al.,
               Case No. 1:15-cv-9300

Dear Judge Schofield:

        The Nypl Plaintiffs respectfully request approval to file the letter in response to
Defendants September 2, 2020, (Dkt. Nos. 636) under seal and in redacted form, pursuant
to Rule I.D.3 of Your Honor’s Individual Rules and Procedures for Civil Cases (“Individual
Rules”).
         The letter response contains references to information designated by Defendants as
confidential/highly confidential pursuant to the Stipulation and Order of Confidentiality
entered by the Court on November 13, 2017 (Dkt. No. 249). In accordance with this
Court’s Individual Rules, Plaintiffs have provisionally redacted references to material
designated as confidential/highly confidential by Defendants. Pursuant to Rule I.D.3 of
this Court’s Individual Rules, however, the party “with an interest in confidential treatment
bears the burden of persuasion.” Individual Rules, Rule I.D.3. In this case, Defendants, as
the parties that made the relevant confidentiality designations, are those with an interest in
confidential treatment. Accordingly, Defendants should “promptly file a letter on ECF
within two business days in support of the motion,” explaining why they seek to have the
joint letter filed in redacted form pursuant to Rule I.D.3 of this Court’s Individual Rules.

        Plaintiffs further respectfully reserve the right to challenge the Defendants’
confidentiality designations in the future pursuant to Stipulation and Order of
Confidentiality. Nevertheless, Plaintiffs submit this letter consistent with the applicable
procedures set forth in the Court’s Individual Rules where the filing party is not the party
asserting an interest in the confidential treatment of the redacted information.

       In accordance with Your Honor’s Individual Rules and the Confidentiality Order,
the Nypl Plaintiffs respectfully request that this Court grant it permission to file the letter
opposition under seal and in redacted form.
    Case 1:15-cv-09300-LGS Document 642 Filed 09/09/20 Page 2 of 2

Hon. Lorna G. Schofield
September 4, 2020
Page 2 of 2

                                   Respectfully submitted,

                                   ALIOTO LAW FIRM

                                   By: /s/ Joseph M. Alioto
                                   Joseph M. Alioto

                                   Attorneys for Plaintiffs and All Others
                                   Similarly Situated

C: All Counsel by ECF
